DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This communication is responsive to the Election made for a Restriction Requirement mailed 10/21/21.  The Election was made on 12/21/21. 
Applicants have elected, without traverse, to examine group I consisting of claims 1-12.  Claims 13-20are withdrawn from consideration.
Claim(s) 1-12 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites select features to train machine learning model based on specified type of evaluation of the identified node from the obtained context data.
The limitation of train the particular machine learning model using the selected features to obtain a trained machine learning model, as drafted, is a process that, evaluation on the network of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the hardware processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the hardware processor” language, “identify” in the context of this claim encompasses the user manually calculating the amount of use of each icon.  Similarly, the limitation of train the particular machine learning model using the selected features to obtain a trained machine learning model, as drafted, is a process that, under its broadest reasonable interpretation, evaluation on the network of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the hardware processor” language, “identify” in the context of this claim encompasses the user thinking that train the particular machine learning model using the selected features to obtain a trained machine learning model. If a claim limitation, under its broadest reasonable interpretation, evaluation on the network of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the identify and training steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor train the particular machine learning model using the selected features to obtain a trained machine learning model) such that it amounts no more than mere instructions to apply the exception using a generic this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identify and training steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections
Claim(s) 1 is/are unclear to the examiner; what does it mean by stating “obtain network context data identifying a plurality of nodes of a network”?  The Examiner is not sure how to identifying a plurality of nodes based on the context data?  The context data can be different information (according to the Detail Description, paragraph 30 & 31 of the “context data”), does it mean identifying the nodes in a single “network” that contains all the “context data”?  Please clarify
Claim(s) 1 is/are unclear to the examiner; what does it mean by stating “identify a specified type of evaluation to be performed on the network”?  The Examiner is not entirely sure what “condition” would be contribute in “identifying a specified type of 
Claim(s) 1 is/are unclear to the examiner; what does it mean by stating “train the particular machine learning model using the selected features to obtain a trained machine learning model”?  The Examiner is not entirely sure what is it the Applicant trying to accomplished?  To train the “machine learning model”?  What about “obtain a trained machine learning model”?  are they different?  Why “obtaining a trained machine learning model”?  To do what?  Please clarify

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drevo, U.S. Pub/Patent No. 2016/0132787 A1.
As to claim 1, Drevo teaches a system comprising: 
a hardware processing unit; and 
a storage resource storing computer-readable instructions which, when executed by the hardware processing unit, cause the hardware processing unit to: 
obtain network context data identifying a plurality of nodes of a network (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); 
identify a specified type of evaluation to be performed on the network (Drevo, page 4, paragraph 45; i.e., [0045] model training times, measures of predictive power, average performance for evaluation, training time, number of features, baselines, and comparative performance among methodologies…immutable log for model performances (e.g., classifier performances), dataset attributes, and error reporting); 
based at least on the specified type of evaluation, select a particular machine learning model to perform the evaluation (Drevo, page 12, paragraph 156 & 158; i.e., [0156] Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations; [0158] to find the "best" model for each chunk independently. The independent models can then be fused into a "meta model" that performs well over the entire dataset); 
based at least on the network context data, select features to train the particular machine learning model (Drevo, page 4, paragraph 45; i.e., [0045] model training times, measures of predictive power, average performance for evaluation, training time, number of features, baselines, and comparative performance among methodologies…immutable log for model performances (e.g., classifier performances), dataset attributes, and error reporting; (Detail Description, definition of feature (paragraph 41)); 
train the particular machine learning model using the selected features to obtain a trained machine learning model (Drevo, page 5, paragraph 62-63; page 12, paragraph 152; i.e., [0062] worker node 110, such as training a model on a dataset and storing the model performance to the is performance table 106d; [0063] model training times, measures of predictive power, average performance for evaluation, training time, number of features, baselines, and comparative performance among models and modeling techniques; [0152] At block 606, the ICRT routine400 of FIG. 4 may be performed to recommend a modeling methodology, hyperpartition, or model for use with the dataset); and 
output the trained machine learning model, the trained machine learning model being configured to perform the specified type of evaluation on the network (Drevo, page 5, paragraph 57; page 9, paragraph 114; i.e., [0057] a user can configure various parameters of a data run. For example, the user can specify a hyperpartition selection strategy, a hyperparameter tuning strategy, a performance metric to optimize, a budget, a priority level; [0114] the training process described below in conjunction with FIG. 7. The newly trained model may be evaluated for performance using the specified performance metric ( e.g., the metric specified by
attribute 204v of the data runs table 106b) and the results stored in the data hub (and, thus, within the performance matrixM).
As to claim 2, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a training budget for training the particular machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select a particular model type of the particular machine learning model based at least on the training budget (Drevo, page 3, paragraph 35 & 37; page 5, paragraph 57; i.e., [0035] "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] "trained model" is a model that has been trained on one or more datasets; [0057] a user can configure various parameters of a data run. For example, the user can specify a hyperpartition selection strategy, a hyperparameter tuning strategy, a performance metric to optimize, a budget, a priority level).
As to claim 3, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a training budget for training the particular machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select one or more hyperparameters of the particular machine learning model based at least on the training budget (Drevo, page 3, paragraph 35 & 37; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets).
As to claim 4, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a memory budget for training the particular machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select a particular model type of the particular machine learning model based at least on the memory budget (Drevo, page 3, paragraph 35 & 37; page 6, paragraph 76; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 5, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a memory budget for training the particular machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select one or more hyperparameters of the particular machine learning model based at least on the memory budget (Drevo, page 3, paragraph 35 & 37; page 6, paragraph 76; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 6, Drevo teaches the system as recited in claim 1, wherein select hyperparameters of the particular machine learning model based at least on the network context data (Drevo, page 3, paragraph 35 & 37; page 6, paragraph 76; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 7, Drevo teaches the system as recited in claim 1, wherein select a particular prior for the particular machine learning model based at least on the network context data (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; 
As to claim 8, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
receive input data relating network behavior on the network to a plurality of candidate features (Drevo, page 12, paragraph 155; i.e., [0155] It will be appreciated that the illustrative method 600 uses a two-part technique to find the "best" model for a dataset: an ICRT routine (block 606) and a hybrid optimization process (block 608). The techniques are complementary, in that a methodology/hyperpartition recommended by the ICRT routine could be used as input to narrow the optimization search space); and 
based at least on the network context data, select a subset of features from the candidate features to use as selected features for training the particular machine learning model (Drevo, page 4, paragraph 56; i.e., [0056]  wherein the
training dataset is used to train a candidate model and the test dataset is used to measure the performance of the trained model using a specified performance metric).
As to claim 9, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
based at least on the network context data: 
constrain selection of a particular model type of the particular machine learning model from one or more pools of available machine learning model types (Drevo, page 12, paragraph 156 & 158; i.e., [0156] Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations; [0158] to find the "best" model for each chunk independently. The independent models can then be fused into a "meta model" that performs well over the entire dataset); 
constrain selection of hyperparameters of the particular machine learning model from a range of potential hyperparameters for the particular model type (Drevo, figure 4A-5; page 1, paragraph 9; i.e., [0009] to select a modeling methodology from the model methodology repository; to generate a parameterization within with the model methodology, to generate a model having the selected modeling methodology and generated parameterization, to train the generated model on the selected dataset, to evaluate the performance of the trained model on the selected dataset, to generate a performance record, and to store the generated performance record to the data hub); and 
constrain selection of the selected features to train the particular machine learning model from a plurality of candidate features (Drevo, figure 4; page 1, paragraph 9; i.e., [0009] to select a modeling methodology from the model methodology repository; to generate a parameterization within with the model methodology, to generate a model having the selected modeling methodology and generated parameterization, to train the generated model on the selected dataset, to evaluate the performance of the trained model on the selected dataset, to generate a performance record, and to store the generated performance record to the data hub).
As to claim 10, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
based at least on the network context data, perform a feasibility check to determine whether a successful model is likely to be identified (Drevo, figure 4A-5; page 7, paragraph 80 & 86; i.e., [0080] To programmatically search for the "best"
model for a dataset, the system 100 must be able to enumerate parameters, generate acceptable inputs are for each parameter, and designate continuous, integer-valued, or 2o categorical parameters. When searching spaces of multiple modeling methodologies, a number of challenges to finding the best model arise either in the isolation of one methodology or from an aggregation); and 
output a result of the feasibility check via a user interface (Drevo, page 12, paragraph 156 & 158; i.e., [0156] Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations; [0158] to find the "best" model for each chunk independently. The independent models can then be fused into a "meta model" that performs well over the entire dataset
As to claim 11, Drevo teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
receive input data relating network behavior on the network to a plurality of candidate features (Drevo, page 12, paragraph 155; i.e., [0155] It will be appreciated that the illustrative method 600 uses a two-part technique to find the "best" model for a dataset: an ICRT routine (block 606) and a hybrid optimization process (block 608). The techniques are complementary, in that a methodology/hyperpartition recommended by the ICRT routine could be used as input to narrow the optimization search space); and 
based at least on feature information in the network context data, select a subset of features from the candidate features to use as selected features for training the particular machine learning model (Drevo, page 4, paragraph 56; i.e., [0056] wherein the training dataset is used to train a candidate model and the test
dataset is used to measure the performance of the trained model using a specified performance metric).
As to claim 12, Drevo teaches the system as recited in claim 1, wherein train the particular machine learning model to evaluate the network for at least one of network management, traffic engineering, congestion control, virtual machine placement, adaptive video streaming, debugging, or security threats (Drevo, page 5, paragraph 62; page 6, paragraph 68; i.e., [0068] The user can track the progress of the data run and/or view the results of a data run via the job management UI 102c and/or the visualization UI 102d).

Listing of Relevant Arts
Pietro, U.S. Patent/Pub. No. US 20210281492 A1 discloses learning model and obtains context data.
Dong, U.S. Patent/Pub. No. US 20180113458 A1 discloses context data and trained deep neural network model.
Woods, U.S. Patent/Pub. No. US 20210287115 A1 discloses learning model and context of network.
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449